EXHIBIT 10.3

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made by and between W&T Offshore,
Inc., a Texas corporation (the “Company”), and Jeff Durrant (“Key Employee”).

 

W I T N E S S E T H:

 

WHEREAS, Key Employee is currently employed by the Company; and

 

WHEREAS, the Company is desirous of continuing to employ Key Employee on the
terms and conditions, and for the consideration, hereinafter set forth and Key
Employee is desirous of continuing to be employed by the Company on such terms
and conditions and for such consideration;

 

NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, the Company and Key Employee agree as follows:

 

ARTICLE 1: EMPLOYMENT AND DUTIES

 

1.1 Employment; Effective Date. Effective as of September 28, 2005 (the
“Effective Date”), and continuing for the period of time set forth in Article 2
of this Agreement, Key Employee’s employment by the Company shall be subject to
the terms and conditions of this Agreement.

 

1.2 Positions. During the term of this Agreement, the Company shall employ Key
Employee in the position of Senior Vice President Exploration/Geoscience of the
Company, or in such other positions as the parties mutually may agree.

 

1.3 Duties and Services. Key Employee agrees to serve in the positions referred
to in paragraph 1.2 and to perform diligently and to the best of his abilities
the duties and services appertaining to such offices, as well as such additional
duties and services appropriate to such offices which the parties mutually may
agree upon from time to time. Key Employee’s employment shall also be subject to
the policies maintained and established by the Company that are of general
applicability to the Company’s employees, as such policies may be amended from
time to time.

 

1.4 Other Interests. Key Employee agrees, during the period of his employment by
the Company, to devote substantially all of his business time, energy and best
efforts to the business and affairs of the Company and its affiliates and not to
engage, directly or indirectly, in any other business or businesses, whether or
not similar to that of the Company, except with the consent of the Board of
Directors of Company (the “Board of Directors”). The foregoing notwithstanding,
the parties recognize and agree that Key Employee may engage in other business
activities that do not conflict with the business and affairs of the Company or
interfere with Key Employee’s performance of his duties hereunder, which shall
be at the sole determination of the Board of Directors.

 

1.5 Duty of Loyalty. Key Employee acknowledges and agrees that Key Employee owes
a fiduciary duty of loyalty to act at all times in the best interests of the
Company. In keeping with such duty, Key Employee shall make full disclosure to
the Company of all business opportunities pertaining to the Company’s business
and shall not appropriate for Key Employee’s own benefit business opportunities
concerning the Company’s business.

 

ARTICLE 2: TERM AND TERMINATION OF EMPLOYMENT

 

2.1 Term. Unless sooner terminated pursuant to other provisions hereof, the
Company agrees to employ Key Employee for the period beginning on the Effective
Date and ending on the third anniversary of the Effective Date (the “Initial
Expiration Date”); provided, however, that beginning on the Initial Expiration
Date, and on each anniversary of the Initial Expiration Date thereafter, if this
Agreement has not been terminated pursuant to paragraph 2.2 or 2.3, then said
term of employment shall automatically be extended for an additional one-year
period unless on or before the date that is 90 days prior to the first day of
any such extension period either party shall give written notice to the other
that no such automatic extension shall occur.



--------------------------------------------------------------------------------

2.2 Company’s Right to Terminate. Notwithstanding the provisions of paragraph
2.1, the Company shall have the right to terminate Key Employee’s employment
under this Agreement at any time for any of the following reasons:

 

(i) upon Key Employee’s death;

 

(ii) upon Key Employee’s becoming incapacitated by accident, sickness, or other
circumstances which, in the opinion of a physician selected by the Company,
renders him mentally or physically incapable of performing the duties and
services required of him hereunder; or

 

(iii) for “Cause”, which shall mean Key Employee (A) has engaged in gross
negligence or willful misconduct in the performance of the duties required of
him hereunder, (B) has willfully refused without proper legal reason to perform
the duties and responsibilities required of him hereunder, (C) has materially
breached any material provision of this Agreement or any material corporate
policy maintained and established by the Company that is of general
applicability to the Company’s employees, (D) has willfully engaged in conduct
that he knows or should know is materially injurious to the Company or any of
its affiliates, or (E) has been convicted of, or pleaded no contest to, a crime
involving moral turpitude or any felony, or (F) has engaged in any act of
serious dishonesty which adversely affects, or reasonably could in the future
adversely affect, the value, reliability, or performance of Key Employee in a
material manner; provided, however, that Key Employee’s employment may be
terminated for Cause only if such termination is approved by at least a majority
of a quorum (as defined in the Company’s By-laws) of the members of the Board of
Directors after Key Employee has been given written notice by the Company of the
specific reason for such termination and an opportunity for Key Employee,
together with his counsel, to be heard before the Board of Directors.

 

Members of the Board of Directors may participate in any hearing that is
required pursuant to paragraph 2.2(iii) by means of conference telephone or
similar communications equipment by means of which all persons participating in
the hearing can hear and speak to each other.

 

2.3 Key Employee’s Right to Terminate. Notwithstanding the provisions of
paragraph 2.1, Key Employee shall have the right to terminate his employment
under this Agreement for any of the following reasons:

 

(i) for “Good Reason”, which shall mean, within 60 days of and in connection
with or based upon (A) a material breach by the Company of any material
provision of this Agreement, (B) a significant reduction in the nature or scope
of Key Employee’s duties and responsibilities, (C) the assignment to Key
Employee of duties and responsibilities that are materially inconsistent with
the positions referred to in paragraph 1.2, or (D) any requirement that Key
Employee relocate to a site more than 50 miles from his present business
address; provided, however, that, prior to Key Employee’s termination for Good
Reason, Key Employee must give written notice to the Company of any such breach,
reduction, assignment or requirement and such breach, reduction, assignment or
requirement must remain uncorrected for 10 days following such written notice;
or

 

(ii) at any time for any other reason whatsoever, in the sole discretion of Key
Employee.

 

2.4 Notice of Termination. If Company desires to terminate Key Employee’s
employment hereunder at any time prior to expiration of the term of employment
as provided in paragraph 2.1, it shall do so by giving written notice to Key
Employee that it has elected to terminate Key Employee’s employment hereunder
and stating the effective date and reason for such termination, provided that no
such action shall alter or amend any other provisions hereof or rights arising
hereunder. If Key Employee desires to terminate his employment hereunder at any
time prior to expiration of the term of employment as provided in paragraph 2.1,
he shall do so by giving a 30-day written notice to the Company that he has
elected to terminate his employment hereunder and stating the effective date and
reason for such termination, provided that no such action shall alter or amend
any other provisions hereof or rights arising hereunder.

 

2.5 Deemed Resignations. Any termination of Key Employee’s employment shall
constitute an automatic resignation of Key Employee as an officer of the Company
and each affiliate of the Company, and an automatic



--------------------------------------------------------------------------------

resignation of Key Employee from the Board of Directors (if applicable) and from
the board of directors of any affiliate of the Company and from the board of
directors or similar governing body of any corporation, limited liability
company or other entity in which the Company or any affiliate holds an equity
interest and with respect to which board or similar governing body Key Employee
serves as the Company’s or such affiliate’s designee or other representative.

 

ARTICLE 3: COMPENSATION AND BENEFITS

 

3.1 Base Salary. During the period of this Agreement, Key Employee shall receive
a minimum annual base salary of $250,000. Key Employee’s annual base salary
shall be reviewed by the Board of Directors (or a committee thereof) on an
annual basis (or more frequently, should the Board of Directors decide to do
so), and, in the sole discretion of the Board of Directors (or such committee),
such annual base salary may be increased, but not decreased, effective as of any
date determined by the Board of Directors. Key Employee’s annual base salary
shall be paid in equal installments in accordance with the Company’s standard
policy regarding payment of compensation to employees but no less frequently
than monthly.

 

3.2 Bonuses. Key Employee shall be eligible to participate in the Company’s
Bonus Plan and the Company’s Long Term Incentive Compensation Plan as approved
from time to time by the Compensation Committee of the Board of Directors in
amounts to be determined by the Compensation Committee based upon criteria
established by the Compensation Committee.

 

3.3 Other Perquisites. During his employment hereunder, Key Employee shall be
afforded the following benefits as incidences of his employment:

 

(i) Business and Entertainment Expenses—Subject to the Company’s standard
policies and procedures with respect to expense reimbursement as applied to its
employees generally, the Company shall reimburse Key Employee for, or pay on
behalf of Key Employee, reasonable and appropriate expenses incurred by Key
Employee for business related purposes, including dues and fees to industry and
professional organizations and costs of entertainment and business development.

 

(ii) Vacation—During his employment hereunder, Key Employee shall be entitled to
4 weeks of paid vacation each calendar year (or such greater amount of vacation
as provided to employees of the Company generally) and to all holidays provided
to employees of the Company generally; provided, however, that for the period
beginning on the Effective Date and ending on the last day of the calendar year
in which the Effective Date occurs, Key Employee shall be entitled to 4 weeks of
paid vacation (or such greater amount of vacation as provided to employees of
the Company generally) reduced by the number of vacation days that Key Employee
has already used during such calendar year and prior to the Effective Date.

 

(iii) Other Company Benefits—Key Employee and, to the extent applicable, Key
Employee’s spouse, dependents and beneficiaries, shall be allowed to participate
in all benefits, plans and programs, including improvements or modifications of
the same, which are now, or may hereafter be, available to other employees of
the Company. Such benefits, plans and programs shall include, without
limitation, any profit sharing plan, thrift plan, health insurance or health
care plan, life insurance, disability insurance, pension plan, supplemental
retirement plan, vacation and sick leave plan, and the like which may be
maintained by the Company. The Company shall not, however, by reason of this
paragraph be obligated to institute, maintain, or refrain from changing,
amending, or discontinuing, any such benefit plan or program, so long as such
changes are similarly applicable to employees generally.

 

ARTICLE 4: EFFECT OF TERMINATION AND CHANGE IN CONTROL ON COMPENSATION;
ADDITIONAL PAYMENTS

 

4.1 Defined Terms. For purposes of this Article 4, the following terms shall
have the meanings indicated:

 

“Base Amount” shall be the “base amount” of Key Employee’s annual compensation,
determined in accordance with Section 280(g) of the Internal Revenue Code of
1986, as amended.



--------------------------------------------------------------------------------

“Change in Control” means (i) a merger of the Company with another entity, a
consolidation involving the Company, or the sale of all or substantially all of
the assets of the Company to another entity if, in any such case, (A) the
holders of equity securities of the Company immediately prior to such
transaction or event do not beneficially own immediately after such transaction
or event equity securities of the resulting entity entitled to 40% or more of
the votes then eligible to be cast in the election of directors generally (or
comparable governing body) of the resulting entity in substantially the same
proportions that they owned the equity securities of the Company immediately
prior to such transaction or event or (B) the persons who were members of the
Board of Directors immediately prior to such transaction or event shall not
constitute at least a majority of the board of directors of the resulting entity
immediately after such transaction or event, (ii) the dissolution or liquidation
of Company, (iii) when any person or entity, including a “group” as contemplated
by Section 13(d)(3) of the Securities Exchange Act of 1934, as amended, acquires
or gains ownership or control (including, without limitation, power to vote) of
more than 60% of the combined voting power of the outstanding securities of,
(A) if the Company has not engaged in a merger or consolidation, Company, or
(B) if the Company has engaged in a merger or consolidation, the resulting
entity, or (iv) as a result of or in connection with a contested election of
directors, the persons who were members of the Board of Directors immediately
before such election shall cease to constitute a majority of the Board of
Directors. For purposes of the preceding sentence, (1) “resulting entity” in the
context of a transaction or event that is a merger, consolidation or sale of all
or substantially all assets shall mean the surviving entity (or acquiring entity
in the case of an asset sale) unless the surviving entity (or acquiring entity
in the case of an asset sale) is a subsidiary of another entity and the holders
of common stock of the Company receive capital stock of such other entity in
such transaction or event, in which event the resulting entity shall be such
other entity, and (2) subsequent to the consummation of a merger or
consolidation that does not constitute a Change in Control, the term “Company”
shall refer to the resulting entity and the term “Board of Directors” shall
refer to the board of directors (or comparable governing body) of the resulting
entity. Notwithstanding the foregoing, if the Company engages in any transaction
approved by the shareholders of the Company and by the Board of Directors of the
Company, and the Board of Directors of the Company (or any successor of the
Company by merger, consolidation or otherwise) remains the Board of Directors of
the Company (or any successor of the Company by merger, consolidation or
otherwise) immediately following such transaction, regardless of whether
shareholders of the Company own a majority of the outstanding securities of the
Company (or any successor of the Company by merger, consolidation or otherwise),
then such transaction shall not be considered a “Change in Control.”

 

“Termination Benefits” means (i) a lump sum cash payment equal to 3 times Key
Employee’s “Base Amount”, less $1.00.

 

“Health Coverage” means that if Key Employee elects to continue coverage for
himself or his eligible dependents under the Company’s group health plans
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), during the twelve-month period commencing on the date of Key
Employee’s termination of employment from the Company (the “Severance Period”),
then throughout the Severance Period the Company shall promptly reimburse Key
Employee on a monthly basis for the difference between the amount Key Employee
pays to effect and continue such coverage and the employee contribution amount
that active senior employees pay for the same or similar coverage under
Company’s group health plans. Further, if after the Severance Period Key
Employee continues his COBRA coverage and Key Employee’s COBRA coverage
terminates at any time during the eighteen-month period commencing on the day
immediately following the last day of the Severance Period (the “Extended
Coverage Period”), then the Company shall provide Key Employee (and his eligible
dependents) with health benefits substantially similar to those provided under
its group health plans for active employees for the remainder of the Extended
Coverage Period at a cost to Key Employee that is no greater than the cost of
COBRA coverage; provided, however, that the Company shall use its reasonable
efforts so that such health benefits are provided to Key Employee under one or
more insurance policies (or such other manner) so that reimbursement or payment
of benefits to Key Employee thereunder shall not result in taxable income to Key
Employee. Notwithstanding the preceding provisions of this paragraph, the
Company’s obligation to reimburse Key Employee during the Severance Period and
to provide health benefits to Key Employee during the Extended



--------------------------------------------------------------------------------

Coverage Period shall immediately end if and to the extent Key Employee becomes
eligible to receive health plan coverage from a subsequent employer (with Key
Employee being obligated hereunder to promptly report such eligibility to the
Company).

 

4.2 Termination By Expiration. If Key Employee’s employment hereunder shall
terminate upon expiration of the term provided in paragraph 2.1 hereof because
either party has provided the notice contemplated in such paragraph, then all
compensation and all benefits to Key Employee hereunder shall continue to be
provided until the expiration of such term and such compensation and benefits
shall terminate contemporaneously with termination of his employment.

 

4.3 Termination By the Company. If Key Employee’s employment hereunder shall be
terminated by the Company prior to expiration of the term provided in paragraph
2.1, then, upon such termination, regardless of the reason therefore, all
compensation and benefits to Key Employee hereunder shall terminate
contemporaneously with the termination of such employment; provided, however,
that, subject to paragraph 4.7 below, if such termination shall be for any
reason other than those encompassed by paragraph 2.2(i), 2.2(ii), or 2.2(iii),
then the Company shall provide Key Employee with the Termination Benefits. Any
lump sum cash payment due to Key Employee pursuant to the preceding sentence
shall be paid to Key Employee within five business days of the date of Key
Employee’s termination of employment with the Company; provided, however, that
if the lump sum cash payment would be subject to additional taxes and interest
under Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), then payment of the lump sum cash payment shall be deferred to the
extent required to avoid such additional taxes and interest.

 

4.4 Termination By Key Employee. If Key Employee’s employment hereunder shall be
terminated by Key Employee prior to expiration of the term provided in paragraph
2.1, then, upon such termination, regardless of the reason therefore, all
compensation and benefits to Key Employee hereunder shall terminate
contemporaneously with the termination of such employment; provided, however,
that, subject to paragraph 4.7 below, if such termination occurs for Good
Reason, then the Company shall provide Key Employee with the Termination
Benefits. Any lump sum cash payment due to Key Employee pursuant to this
paragraph shall be paid to Key Employee within five business days of the date of
Key Employee’s termination of employment with the Company; provided, however,
that if the lump sum cash payment would be subject to additional taxes and
interest under Section 409A of the Code, then payment of the lump sum cash
payment shall be deferred to the extent required to avoid such additional taxes
and interest.

 

4.5 Change in Control Benefits. If Key Employee is employed by the Company on
the date upon which a Change in Control occurs, then the Company shall provide
Key Employee with the Termination Benefits (other than Health Coverage), which
benefits shall be determined as if Key Employee’s employment by the Company
terminated on the date of such Change in Control; provided, however, that, if
Key Employee is entitled to Termination Benefits under paragraph 4.3 or 4.4 of
this Agreement as of the date of such Change in Control, then Key Employee shall
not also be entitled to additional Termination Benefits under this paragraph.
Any lump sum cash payment due to Key Employee pursuant to the preceding sentence
shall be paid to Key Employee within five business days of the date of the
Change in Control.

 

4.6 Parachute Payments. Notwithstanding anything to the contrary in this
Agreement, if Key Employee is a “disqualified individual” (as defined in
Section 280G(c) of the Code), and the benefits provided for in this Article,
together with any other payments and benefits which Key Employee has the right
to receive from the Company and its affiliates, would constitute a “parachute
payment” (as defined in Section 280G(b)(2) of the Code), then the benefits
provided hereunder (beginning with any benefit to be paid in cash hereunder)
shall be either (1) reduced (but not below zero) so that the present value of
such total amounts and benefits received by Key Employee will be one dollar
($1.00) less than three times Key Employee’s Base Amount and so that no portion
of such amounts and benefits received by Key Employee shall be subject to the
excise tax imposed by Section 4999 of the Code or (2) paid in full, whichever
produces the better net after-tax position to Key Employee (taking into account
any applicable excise tax under Section 4999 of the Code and any other
applicable taxes). The determination as to whether any such reduction in the
amount of the benefits provided hereunder is necessary shall be made initially
by the Company in good faith. If a reduced benefit is provided hereunder in
accordance with clause (1) of the first sentence of this paragraph and through
error or otherwise that payment, when aggregated with other payments and
benefits from the Company (or its affiliates) used in determining if a
“parachute payment” exists, exceeds one dollar



--------------------------------------------------------------------------------

($1.00) less than three times Key Employee’s base amount, then Key Employee
shall immediately repay such excess to the Company upon notification that an
overpayment has been made.

 

4.7 Release and Full Settlement. Anything to the contrary herein
notwithstanding, as a condition to the receipt of Termination Benefits under
paragraph 4.3 or 4.4 hereof, Key Employee shall first execute a release, in the
form established by the Board of Directors, releasing the Board of Directors,
the Company, and the Company’s parent corporation, subsidiaries, affiliates, and
their respective shareholders, partners, officers, directors, employees,
attorneys and agents from any and all claims and from any and all causes of
action of any kind or character including, but not limited to, all claims or
causes of action arising out of Key Employee’s employment with the Company or
its affiliates or the termination of such employment, but excluding all claims
to vested benefits and payments Key Employee may have under any compensation or
benefit plan, program or arrangement, including this Agreement. The performance
of the Company’s obligations hereunder and the receipt of any benefits provided
under paragraphs 4.3 and 4.4 shall constitute full settlement of all such claims
and causes of action.

 

4.8 No Duty to Mitigate Losses. Key Employee shall have no duty to find new
employment following the termination of his employment under circumstances that
require the Company to pay any amount to Key Employee pursuant to this Article
4. Except to the extent Key Employee becomes eligible to receive health plan
coverage from a subsequent employer as provided in paragraph 4.1 with respect to
Health Coverage, any salary or remuneration received by Key Employee from a
third party for the providing of personal services (whether by employment or by
functioning as an independent contractor) following the termination of his
employment under circumstances pursuant to which this Article 4 apply shall not
reduce the Company’s obligation to make a payment to Key Employee (or the amount
of such payment) pursuant to the terms of this Article 4.

 

4.9 Liquidated Damages. In light of the difficulties in estimating the damages
for an early termination of Key Employee’s employment under this Agreement, the
Company and Key Employee hereby agree that the payments, if any, to be received
by Key Employee pursuant to this Article 4 shall be received by Key Employee as
liquidated damages.

 

4.10 Other Benefits. This Agreement governs the rights and obligations of Key
Employee and the Company with respect to Key Employee’s base salary and certain
perquisites of employment. Except as expressly provided herein, Key Employee’s
rights and obligations both during the term of his employment and thereafter
with respect to stock options, restricted stock, incentive and deferred
compensation, life insurance policies insuring the life of Key Employee, and
other benefits under the plans and programs maintained by the Company shall be
governed by the separate agreements, plans and other documents and instruments
governing such matters.



--------------------------------------------------------------------------------

ARTICLE 5: MISCELLANEOUS

 

5.1 Notices. For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when personally delivered or when mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

 

If to the Company to:

         

W&T Offshore, Inc.

Attn: Tracy W. Krohn

Eight Greenway Plaza, Suite 1330

Houston, TX 77046

If to Employee to:

         

Jeff Durrant

W&T Offshore, Inc.

Eight Greenway Plaza, Suite 1330

Houston, TX 77046

 

or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices or changes of address shall be
effective only upon receipt.

 

7.2 Applicable Law. This Agreement is entered into under, and shall be governed
for all purposes by, the laws of the State of Texas.

 

7.3 No Waiver. No failure by either party hereto at any time to give notice of
any breach by the other party of, or to require compliance with, any condition
or provision of this Agreement shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.

 

7.4 Severability. If a court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect.

 

7.5 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.

 

7.6 Withholding of Taxes and Other Employee Deductions. The Company may withhold
from any benefits and payments made pursuant to this Agreement all federal,
state, city and other taxes as may be required pursuant to any law or
governmental regulation or ruling and all other normal employee deductions made
with respect to the Company’s employees generally.

 

7.7 Headings. The paragraph headings have been inserted for purposes of
convenience and shall not be used for interpretive purposes.

 

7.8 Gender and Plurals. Wherever the context so requires, the masculine gender
includes the feminine or neuter, and the singular number includes the plural and
conversely.

 

7.9 Affiliate. As used in this Agreement, the term “affiliate” shall mean any
entity which owns or controls, is owned or controlled by, or is under common
ownership or control with, the Company.

 

7.10 Assignment. This Agreement shall be binding upon and inure to the benefit
of the Company and any successor of the Company, by merger or otherwise. Except
as provided in the preceding sentence, this Agreement, and the rights and
obligations of the parties hereunder, are personal and neither this Agreement,
nor any right, benefit, or obligation of either party hereto, shall be subject
to voluntary or involuntary assignment, alienation or transfer, whether by
operation of law or otherwise, without the prior written consent of the other
party.



--------------------------------------------------------------------------------

7.11 Term. This Agreement has a term co-extensive with the term of employment
provided in paragraph 2.1. Termination shall not affect any right or obligation
of any party that is accrued or vested prior to such termination.

 

7.12 Entire Agreement. Except as provided in (i) the written benefit plans and
programs referenced in paragraphs 3.2 and 3.3(iii) (and any agreements between
the Company and Key Employee that have been executed under such plans and
programs) and (ii) any signed written agreement contemporaneously or hereafter
executed by the Company and Key Employee, this Agreement constitutes the entire
agreement of the parties with regard to the subject matter hereof, and contains
all the covenants, promises, representations, warranties and agreements between
the parties with respect to employment of Key Employee by the Company. Without
limiting the scope of the preceding sentence, all understandings and agreements
preceding the date of execution of this Agreement and relating to the subject
matter hereof (other than the agreements described in clause (i) of the
preceding sentence) are hereby null and void and of no further force and effect.
Any modification of this Agreement will be effective only if it is in writing
and signed by the party to be charged.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the 20th
day of October 2005, to be effective as of the Effective Date.

 

W&T OFFSHORE, INC.

By:

 

/s/ Tracy W. Krohn

   

--------------------------------------------------------------------------------

Name:

 

Tracy W. Krohn

Title:

 

CEO

    “COMPANY”

By:

 

/s/ Jeff Durrant

   

--------------------------------------------------------------------------------

Name:

 

Jeff Durrant

    “EMPLOYEE”